        Case 4:14-cv-00040-CSM Document 236 Filed 09/29/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NORTH DAKOTA

Dan Abelmann and the Estate of Leanne     )
Abelmann, as successor-in-interest to     )
Leanne Abelmann, deceased,                )
                                          )
              Plaintiffs and Counterclaim )
              Defendants,                 )          ORDER
                                          )
       vs.                                )
                                          )
SmartLease USA, LLC,                      )
                                          )
              Defendant, Counterclaimant, )
              and Third-Party Plaintiff,  )
                                          )          Case No. 4:14-cv-040
       vs.                                )
                                          )
Executive Housing Solutions, LLC; Ray     )
Wurth, Don Gibson, and Richard Church     )
a/k/a Chad Church, d/b/a Executive        )
Housing Solutions, LLC; Ray Wurth, Don )
Gibson, Richard Church a/k/a Chad Church, )
                                          )
              Third-Party Defendants.     )


       On September 29, 2020, the court held a status conference with the parties by telephone.

Pursuant to its discussion with the parties, the court ORDERS:

       1.     A status conference is scheduled for January 6, 2021, at 10:00 a.m. by telephone. To

              participate in the conference, the parties should dial (877) 810-9415 and enter access

              code 8992581.

       2.     The final pretrial conference shall be rescheduled for June 8, 2021, at 10:00 a.m. by

              telephone. To participate, the parties should dial the number and enter the access

              code set forth above.


                                                1
 Case 4:14-cv-00040-CSM Document 236 Filed 09/29/20 Page 2 of 2




3.     The bench trial shall be rescheduled for June 22, 2021, at 9:00 a.m. in Bismarck

       (Eagle courtroom). A nine (9) day trial is anticipated.

Dated this 29th day of September, 2020.

                                     /s/ Charles S. Miller, Jr.
                                     Charles S. Miller, Jr., Magistrate Judge
                                     United States District Court




                                          2
